Citation Nr: 0842268	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  06-14 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD) for the 
period prior to February 22, 2007.

2.  Entitlement to service connection for skin disability, to 
include as due to exposure to herbicides during service.

3.  Entitlement to service connection for malignant melanoma, 
to include as due to exposure to herbicides during service.

4.  Entitlement to service connection for spontaneous fevers 
and chills, to include as due to exposure to herbicides 
during service.  

5.  Entitlement to service connection for hypertension, to 
include as due to exposure to herbicides during service, and 
to a service-connected disability.

6.  Entitlement to service connection for sleep apnea, to 
include as due to a service-connected disability.

7.  Entitlement to service connection for headaches, to 
include as due to exposure to herbicides during service, and 
to a service-connected disability.

8.  Entitlement to service connection for neurological 
disability of the extremities, to include as due to exposure 
to herbicides during service.

9.  Entitlement to service connection for vertigo, to include 
as due to exposure to herbicides during service.

10.  Entitlement to service connection for low back 
disability.

11.  Entitlement to service connection for bilateral hearing 
loss disability.

12.  Entitlement to an effective date earlier than July 12, 
2006, for the grant of service connection for diabetes 
mellitus, type II.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel




INTRODUCTION

The veteran served on active duty from November 1968 to April 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).

A January 2005 rating decision granted service connection for 
PTSD, assigning a 30 percent disability rating, effective May 
28, 2004, and denied service connection for skin rash; 
malignant melanoma; neurological disability of the 
extremities; vertigo; spontaneous fevers and chills; Agent 
Orange exposure; hypertension; sleep apnea; and, headaches.  
In March 2005, the veteran filed a notice of disagreement 
with regard to the disability rating assigned to PTSD, and 
the denial of the service connection claims.  A substantive 
appeal was received in June 2006.  A November 2007 rating 
decision assigned a 100 percent disability rating to PTSD, 
effective February 22, 2007.  Although an increased rating 
has been granted, the issue remains in appellate status, as 
the maximum schedular rating was not assigned during the 
entire appeal period.  AB v. Brown, 6 Vet. App. 35 (1993).  

At the Board hearing, the veteran raised a claim of 
entitlement to service connection for a neck disability.  
This is referred to the RO for appropriate action.

The Board notes that while the broad issue of entitlement to 
service connection for Agent Orange exposure was listed in 
the statement of the case, there is no VA benefit simply for 
exposure to herbicides.  As discussed below, certain veterans 
who served in Vietnam during a certain time period are in 
fact presumed to have been exposed to herbicides.  VA 
compensation is only paid for a disability which is due to 
such exposure.  The issues as listed appear to reflect the 
veteran's underlying claims based on disabilities.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

Increased rating for PTSD

As discussed in the Introduction, the veteran's PTSD is rated 
30 percent disabling, effective May 28, 2004, and 100 percent 
disabling, effective February 22, 2007.  As the 100 percent 
disability rating was assigned effective February 22, 2007, 
such does not constitute a full grant of the benefit sought 
on appeal, as the disability rating was not assigned during 
the entire appeal period.  AB v. Brown, 6 Vet. App. 35 
(1993).  Despite the fact that such issue remains on appeal, 
a supplemental statement of the case has not been issued 
addressing evidence on file from May 2006 (date of statement 
of the case), to include the February 2007 VA examination 
report.  The appellate scheme set forth in 38 U.S.C.A. § 
7104(a) (West 2002) contemplates that all evidence will first 
be reviewed at the RO so as not to deprive the claimant of an 
opportunity to prevail with his claim at that level.  See 
generally Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the agency of 
original jurisdiction receives evidence relevant to a claim 
properly before it that is not duplicative of evidence 
already discussed in the statement of the case or a 
supplemental statement of the case, it must prepare a 
supplemental statement of the case reviewing that evidence.  
38 C.F.R. § 19.31(b)(1) (2008).  Further, when evidence is 
received prior to the transfer of a case to the Board, a 
supplemental statement of the case must be furnished to the 
veteran, and his or her representative, if any, as provided 
in 38 C.F.R. § 19.31 unless the additional evidence is 
duplicative or not relevant to the issue on appeal.  38 
C.F.R. § 19.37(a).  There is no legal authority for a 
claimant to waive, or the RO to suspend, this requirement.  
38 C.F.R. § 20.1304(c).  Accordingly, this case must be 
returned to the RO for appropriate consideration and issuance 
of a supplemental statement of the case with regard to such 
issue.



Agent Orange related disabilities

As will be discussed in detail below, the veteran has 
variously claimed that some of his claimed disabilities are 
related to exposure to herbicides during service.  For 
purposes of establishing service connection for a disability 
resulting from exposure to a herbicide agent, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during service.  
38 U.S.C.A. § 1116(f).  As the veteran served in Vietnam 
during the applicable time period, he is presumed to have 
been exposed to herbicide agents.  38 U.S.C.A. § 1116(f).  

Skin disability

In June 2004, the veteran filed a claim of service connection 
for skin condition; however, he did not specifically identify 
a skin disability.  A May 2004 VA Agent Orange Registry 
examination report reflects complaints of discoloration of 
the legs bilaterally for years, objective findings of mottle 
discoloration of lower half of legs with questionable stasis 
changes, but no specific diagnosis of a skin disability.  The 
veteran's treating physician, Mark A. Parkhurst M.D., also 
submitted correspondence indicating a diagnosis of atypical 
skin rashes of lower extremities and nail changes that was 
opined to be related to herbicide exposure.  In the January 
2005 rating decision, the RO denied entitlement to service 
connection for skin rashes to include changes to skin color 
and onychomycosis (claimed as nail changes).  At the Board 
hearing, however, the veteran did not provide any testimony 
with regard to such claimed skin color or onychomycosis, and 
stated that he was claiming entitlement to service connection 
for ringworm.  The Board acknowledges that service medical 
records do reflect treatment for ringworm.  The RO, however, 
has yet to adjudicate a claim of service connection for 
ringworm; thus, such claim should be appropriately 
considered.  In light of Dr. Parkhurst's opinion, the veteran 
should be afforded a VA examination to assess the nature and 
etiology of any skin disability, to include changes to skin 
color, onychomycosis, and ringworm.  See 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Malignant melanoma 

At the Board hearing, the veteran clarified that he is 
claiming that his malignant melanoma is due to exposure to 
herbicides during service.  Dr. Parkhurst opined that the 
veteran's history of melanoma is related to agent orange 
exposure.  Dr. Parkhurst, however, did not provide a 
rationale for such opinion.  In light of the positive 
etiological opinion from Dr. Parkhurst with regard to the 
veteran's claimed malignant melanoma, the veteran should be 
afforded a VA examination to assess the nature and etiology 
of his claimed malignant melanoma.  See 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Spontaneous fevers and chills

The veteran has claimed entitlement to service connection for 
spontaneous fevers and chills, and at the Board hearing 
clarified that he was claiming that such claimed disability 
is related to exposure to herbicides during service.  It is 
not clear whether such manifestations constitute a chronic 
disability, nor the basis for the claim that any such claimed 
disability is etiologically related to exposure to herbicides 
during service.  To clarify the claimed disability, the 
veteran should be afforded a VA examination to assess the 
nature and etiology of his claimed spontaneous fevers and 
chills.

Headaches, hypertension, and sleep apnea

The veteran claims that his headaches, hypertension, and 
sleep apnea are due to his service-connected PTSD.  He has 
also suggested that his hypertension may be due to his 
service-connected diabetes mellitus, type II.  Disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310.  Additionally, secondary service connection 
on the basis of aggravation is permitted under 38 C.F.R. § 
3.310, and compensation is payable for that degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  In February 2005 correspondence from Dr. 
Parkhurst, it was opined that his hypertension, sleep apnea, 
and headaches are caused or aggravated by his PTSD.  Dr. 
Parkhurst, however, did not provide a rationale for such 
opinion.  Dr. Parkhurst has also separately opined that his 
headaches and hypertension are due to exposure to herbicides 
during service.  Initially, the Board notes that in 
adjudicating the veteran's claims of service connection for 
hypertension, headaches, and sleep apnea, the RO has failed 
to consider the secondary theory of entitlement.  This 
despite the fact that the February 2005 opinion was of record 
prior to issuance of the May 2006 statement of the case.  
When determining service connection, all theories of 
entitlement must be considered.  Szemraj v. Principi, 357 
F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Moreover, in 
light of such positive etiological opinions from Dr. 
Parkhurst, the veteran should be afforded a VA examination to 
assess the nature and etiology of his claimed hypertension, 
sleep apnea, and headaches.  See 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Low back disability, bilateral hearing loss disability, and 
entitlement to an earlier effective date for the grant of 
service connection for diabetes mellitus, type II

A July 2005 rating decision denied entitlement to service 
connection for back disability and bilateral hearing loss 
disability.  In his June 2006 substantive appeal pertaining 
to other issues in appellate status, he expressed 
disagreement with the denial of service connection for back 
disability and bilateral hearing loss disability.  
Appropriate action, including issuance of a statement of the 
case, is therefore necessary with regard to the denial of 
service connection for back disability and bilateral hearing 
loss disability.  

A November 2007 rating decision granted service connection 
for diabetes mellitus, type II, and assigned a 20 percent 
disability rating, effective July 12, 2006.  In February 
2008, the veteran filed a notice of disagreement with the 
effective date assigned.  Appropriate action, including 
issuance of a statement of the case, is therefore necessary 
with regard to entitlement to an effective date earlier than 
July 12, 2006, for the grant of service connection for 
diabetes mellitus, type II.  

Although the Board in the past has referred such matters to 
the RO for appropriate action, the Court has made it clear 
that the proper course of action is to remand the matter to 
the RO.  Manlincon v. West, 12, Vet. App. 238 (1999).

Neurological disability of the extremities and vertigo

At the Board hearing, the veteran clarified that he was 
claiming entitlement to service connection for neurological 
disability of the extremities and vertigo due to his claimed 
low back disability.  In light of the necessity for further 
action in response to the veteran's notice of disagreement, 
the Board finds that such issues are inextricably 
intertwined, as a decision on the merits of the low back 
service connection claim will directly impact whether the 
veteran is entitled to service connection on a secondary 
basis for claimed neurological disability or vertigo.  The RO 
should reconsider the neurological disability and vertigo 
claims after action is taken on the low back disability 
claim.  However, Dr. Parkhurst has also opined that his 
neuropathy symptoms and dizziness are due to exposure to 
herbicides in service.  In light of such opinion, the veteran 
should be afforded a VA examination to assess the nature and 
etiology of his claimed neurological disability of the 
extremities and vertigo.  See 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for 
an appropriate VA examination(s) to 
ascertain whether he suffers from  a skin 
disability (to include ringworm); 
malignant melanoma; spontaneous fevers 
and chills; headaches; hypertension; 
sleep apnea; neurological disability of 
the extremities; and, vertigo, and 
whether any such disabilities are related 
to service or related to any service-
connected disabilities.  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination.  After examining 
the veteran and reviewing the claims 
file, the appropriate examiner should 
respond to the following:

     a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any disability of the skin 
(including ringworm) was manifested 
during service or is otherwise related to 
service, to include exposure to 
herbicides?  

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any disability of malignant melanoma 
was manifested during service or is 
otherwise related to service, to include 
exposure to herbicides?  

     c)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any disability of spontaneous fever 
and chills was manifested during service 
or is otherwise related to service, to 
include exposure to herbicides?  

     d)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any headache disability was 
manifested during service or is otherwise 
related to service, to include exposure 
to herbicides?  

     e)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any headache disability was caused 
by, or has been aggravated by, 
symptomatology related to the veteran's 
service-connected PTSD disability and/or 
diabetes mellitus, type II?  

     f)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any hypertension was manifested 
during service or is otherwise related to 
service, to include exposure to 
herbicides?  

     g)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any hypertension was caused by, or 
has been aggravated by, symptomatology 
related to the veteran's service-
connected PTSD and/or diabetes mellitus, 
type II?  

     h)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any sleep apnea was caused by, or 
has been aggravated by, symptomatology 
related to the veteran's service-
connected PTSD?  

     i)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any neurological disability of the 
extremities was manifested during service 
or is otherwise related to service, to 
include exposure to herbicides?  

     j)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any neurological disability was 
caused by, or has been aggravated by, 
symptomatology related to the veteran's 
low back disability?  

     k)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any vertigo was manifested during 
service or is otherwise related to 
service, to include exposure to 
herbicides?  

     l)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any vertigo was caused by, or has 
been aggravated by, symptomatology 
related to the veteran's low back 
disability?  

A rationale for each opinion should be 
furnished.

2.  The RO should also issue a statement 
of the case regarding the issues of the 
entitlement to service connection for low 
back disability; entitlement to service 
connection for bilateral hearing loss 
disability; and entitlement to an earlier 
effective date for the grant of service 
connection for diabetes mellitus, type 
II.  If, and only if, the veteran 
completes his appeal by filing a timely 
substantive appeal as to any of these 
issues, any such claims should be 
returned to the Board.

3.  After completion of the above and any 
additional development which may become 
necessary as a result of these remand 
actions, the RO should review the 
expanded record, to specifically include 
all evidence received since the issuance 
of the May 2006 statement of the case, 
and determine whether any of the claims 
properly on appeal may be granted.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




